Exhibit 3.6 STATE OF DELAWARE CERTIFICATE OF CONVERSION FROM A NON-DELAWARE CORPORATION TO A DELAWARE CORPORATION PURSUANT TO SECTION DELAWARE GENERAL CORPORATION LAW 1.)The jurisdiction where the Non-Delaware Corporation first formed is FLORIDA 2.)The jurisdiction immediately prior to filing this Certificate is FLORIDA 3.)The date the Non-Delaware Corporation first formed is 06/23/1988 4.)The name of the Non-Delaware Corporation immediately prior to filing this Certificate is CYBEROAD.COM CORPORATION 5.)The name of the Corporation as set forth in the Certificate of Incorporation is STRATA CAPITAL CORPORATION IN WITNESS WHEREOF, the undersigned being duly authorized to sign on behalf of the converting Non-Delaware Corporation have executed this Certificate on the 10 day of December, A.D. 2007 By: /s/ MARK RENTSCHLER Name: MARK RENTSCHLER Print or Type Title: PRESIDENT, SECRETARY & DIRECTOR Print or Type
